Citation Nr: 1403383	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-19 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an increased rating for hyperkeratosis of the hands and feet, currently evaluated as 30 percent disabling.

8.  Entitlement to a compensable rating for a right wrist scar.  

9.  Entitlement to a compensable rating for a right foot scar.  

10.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1986.  The Veteran also had almost seven and a half years of earlier active duty service. 

This matter comes to the Board of Veterans' Appeals (Board) from January 2010 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal except the claim for a TDIU, the Board notes that voluminous pertinent evidence was added to the claims file, including records from the Social Security Administration (SSA), after issuance of the December 2010 supplemental statement of the case (SSOC) but before certification of the appeal to the Board.  Therefore, the Board finds that a remand for a SSOC is required.  See 38 C.F.R. § 19.37(a) (2013).

As to the claim for a TDIU, the Board finds that adjudication of this issue is inextricably intertwined with the above issues.  Therefore, the Board finds that adjudication of this claim must be held in abeyance until the AOJ undertakes the above action.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Also as to the claim for a TDIU, the Veteran was provided a VA examination in April 2011.  However, the Board finds the examination inadequate because the examiner did not provide a basis for the opinion provided.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran receives ongoing treatment from the Charleston VA Medical Center.  However, his post-November 2011 treatment records are not found in the claims file.  Therefore, the Board finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-November 2011 treatment records from the Charleston VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Issue the Veteran a SSOC as to all of the above claims except the claim for a TDIU which SSOC includes citation to all evidence received since the December 2010 SSOC.

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the origins, nature, and/or severity of the above disabilities and the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

4.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

5.  Then after conducting any further development deemed necessary, readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

